MOTION AND PROCEDURAL RULINGOn respondents' emergency motion for an order to produce documents. Motion granted. The Ohio Department of Rehabilitation and Correction shall provide respondents with the certified copy of the telephone records of inmate Chris Summers from January 1, 2019, to the present. The records shall be provided to respondents within three days. Any attorney-client privileged communication submitted as evidence in this case shall be filed under seal.Kennedy and DeWine, JJ., concur but would not require any attorney-client privileged communication to be filed under seal.